DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.
a) Applicant argues that the prior art references to Squire, Fong and Yamada are non-analogous.  However, Applicant does not point out specifically how the references are non-analogous.  
Squire describes a client device which requests a web page from a server for storage and display.  Therefore, Squire is from the same field of endeavor and pertinent to Applicant’s claimed invention of a “device for obtaining, storing and displaying digital data from a first information server via the Internet.”
Fong describes a display system which receives images from a specific web set for display.  Therefore, Fong is from the same field of endeavor and pertinent to Applicant’s claimed 
As affirmed by PTAB in Appeal 2019-002199, pp. 41-42 and Appeal 2019-003193, pp. 60-62, Yamada is analogous art.
b) Applicant argues that no rationale is provide for combining with the Squire reference.  
 As discussed in the Decision in Appeal 2019-002199, pp. 28-29, “Given this disclosure in Squire, we agree with Appellant that the Examiner has not sufficiently shown that Bell ‘785 inherently discloses the limitations in claim 4, although this limitation may well be obvious under §103.”  Therefore, the current rejection of the limitation is based on a 103 rejection of Bell ‘785 in view of Squire for the reasons given in the last Office action and repeated below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 10, 13-14, 16-25, 27-33, 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al. (US 2004/0044785 A1, "Bell '785") in view of Squire (US 7080158 B1).
As to claim 1, Bell ‘785 discloses a device (processor-based device 20/40, 66, 67 or 68; para. 0030, 0057; Fig. 3) for obtaining, storing and displaying  information  from a first remote 
a LAN connector for connecting to the LAN (wired connection to local network 64; para. 0056);
a LAN transceiver coupled to said antenna for bi-directional packet-based digital data communication with another LAN transceiver of the same type over the LAN (para. 0056-0057);
a first memory coupled to said LAN transceiver for storing digital video data received by said LAN transceiver (memory 50; para. 0052, 0107);
a video display for visually presenting information (display 46), said display being coupled to said first memory for displaying information stored in the first memory (para. 0052, 0106-0107);and
a single enclosure housing said LAN connector, said LAN transceiver, said first memory and said display (para. 0030, 0114), said single enclosure having dimensions and an appearance of a conventional flat wall-mountable framed picture (processor­ based device can be a digital picture frame; para. 0030, 0057),
wherein said device is addressable in the LAN (para. 0056-0057) by a digital address (processor-based device is coupled to a local network 64 and/or Internet 65, para. 0050, 0058, via a network interface unit 54, para. 0052, which inherently stores a unique MAC address;  Examiner notes that the Patent Board Decision filed August 11, 2020 in Appeal 2019-002199 sustains the above rejection, see page 27 of Decision), and said device is operative for communicating over the LAN with the first remote information server via the Internet for receiving digital video data from the first remote information server (Web object retrieved from a remote server on a LAN, Internet, etc. can include video; para. 0026, 0031), and for storing and 
Bell ‘785 discloses the device transmitting an HTTP request to the remote server to fetch and transmit the request Web page or object to the requesting computing device (para. 0040), but differs from claim 1 in that it does not explicitly disclose: wherein said device is operative to send the digital address and a request for information, and to obtain and display digital data from the first remote information server in response to the sent request for information, and wherein the communication with the first remote information server is based on Internet protocol suite.
Squire teaches that in order to retrieve a web page stored in a destination server, a client device transmits an HTTP GET request requesting information from the server, the HTTP GET request including a source address equal to the address of the client (col. 8, lines 5-17).  Squire further teaches that HTTP is a request/response protocol that is typically used in conjunction with the well-known TCP and IP protocols (col. 6, lines 25-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell ‘785 with the above teaching of Squire. The examiner submits the rationale that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art, see MPEP 2143(I)(A).
As to claim 2, Bell '785 in view of Squire discloses: wherein said device is operative for automatically and periodically communicating with the first remote information server at all times when said device is in operation (Bell ‘785: para. 0076, 0093).
As to claims 32-33, Bell '785 in view of Squire discloses: a second memory for storing a digital address uniquely identifying said device in the LAN (Bell ‘785: processor-based device is coupled to a local network 64 and/or Internet 65, para. 0050, 0058, via a network interface unit 
As to claim 10, Bell '785 in view of Squire discloses: wherein said device is further operative to receive and play television channels (Bell ‘785: processor-based device can be a television or set­top box; para. 0057).
As to claim 13, Bell '785 in view of Squire discloses: wherein said first memory is non-volatile (Bell ‘785: memory 50 includes removable media drive for handling compact disks, digital video disks, memory sticks, memory cards, etc.; para. 0052).
As to claim 14, Bell '785 in view of Squire discloses: wherein said first memory is based on one of a Flash memory, a DRAM memory and a RAM memory (Bell ‘785: memory 50 includes RAM, Flash memory; para. 0052, 0059).
As to claim 16, Bell '785 in view of Squire discloses: software and a processor for executing said software, said processor being coupled to control at least said LAN transceiver and said video display (Bell ‘785: para. 0049, 0054).
As to claim 17, Bell '785 in view of Squire discloses: wherein said processor is one of: a microprocessor; and a microcomputer (para. 0053), and said device further comprises at least one user operated button or switch coupled to said processor, for user control of operation of said device (Bell ‘785: processor-based device 40 includes keyboard, mouse, trackball, joystick, touch-sensitive screen or the like; para. 0052).
As to claim 18, Bell '785 in view of Squire discloses: wherein the user control of operation of said device comprises at least one out of:
turning said device on and off (a power button is necessarily provided in a processor-based devices);
changing the zoom of images presented on said digital video display (Bell ‘785: displayed objects can be displayed in a larger size; para. 0105); and

As to claims 19, Bell '785 in view of Squire discloses: wherein said software includes at least part of a web client for communication with, and accessing information stored in, the data unit (Bell ‘785: web browser or display application; para. 0106).
As to claims 20-21, Bell '785 in view of Squire discloses: wherein said graphical web browser is based on Windows Internet Explorer (Bell ‘785: para. 0061).
As to claims 22, Bell '785 in view of Squire discloses: wherein the first remote information server is organized as a web site including web pages as part of the World Wide Web (WWW), and is further identified by said device using a pre-stored web site Uniform Resource Locator (URL) (Bell ‘785: para. 0093-0096).
As to claims 23-25, Bell '785 in view of Squire discloses: wherein said device is operative for communicating with the first and a second remote information server via the Internet for obtaining selected and distinct information from each remote information server, and for storing and displaying the received information from the second remote information server (Bell ‘785: multiple HTML page objects can be selected for automated retrieval and storage, each can be located at a different location source (URI/URL) and have different retrieval schedules; para. 0083-0092).
As to claim 27, Bell '785 in view of Squire discloses: wherein communication with the first remote information server is based on TCP/IP (Squire: col. 6, lines 25-31).
As to claims 28-29, Bell '785 in view of Squire discloses: wherein said device is operative to initiate a communication with the first remote information server on a daily basis at a pre-set time of day (TOD), wherein the pre-set time of day is set by the user (Bell ‘785: retrieval time can be daily and at a specific time set by the user; para. 0076, 0088, 0093-0094).
As to claims 30-31, Bell '785 in view of Squire discloses: wherein the information received from the first remote information server and displayed on said digital video display .
Claims 5-8, 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell '785 in view of Squire, as applied to claim 1 above, and further in view of Fong (US 2003/0095152 A1)
Bell '785 in view of Squire differs from claims 5, 45 in that it does not specifically disclose that the digital picture frame is configured for wall mounting.  Fong teaches a digital picture device having a frame component that is configured for mounting to a wall within a building structure (claim 1).  It would have been obvious to one of ordinary skill in the art  at the time of the invention to incorporate the teaching of Fong within the disclosure of Bell ‘785 in order to simulate a conventional  picture frame which can be mounted on a wall for easier viewing (Fong: para. 0002-0004),
As to claim 6, Bell ‘785 in view of Squire and Fong discloses: wherein communication over the LAN is based on IEEE802.3 standard; said LAN connector is a RJ-45 type connector; and said LAN transceiver is an Ethernet transceiver (Fong: para. 0026).
As to claims 7, 8, Bell ‘785 in view of Squire and Fong discloses: wherein said display comprises a flat screen that is based on Liquid Crystal Display (LCD) technology (Fong: a digital picture frame device having any of a variety of display types including LCD, CRT, plasma, etc. para. 0035).
Claims 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘785 in view of Squire, as applied to claim 1 above, and further in view of Yamada et al. (US 2004/0100460 A1, "Yamada").
Bell '785 in view of Squire differs from claims 43-44 in that it does not disclose: wherein said device is further operative as a clock for maintaining and displaying the current hour, minute and second; and the current year, the current month and the current day of the month.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lieberman (US 2005/0122977 A1) teaches client-server communication using HTTP protocol over a TCP/IP connection and the use of IP addresses to identify each other (para. 0051).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.